 



Exhibit 10.3
EXTENSION AND AMENDMENT OF SUB-LEASE
GERALD McGAVIN BUILDING
UNIVERSITY OF BRITISH COLUMBIA
     This SUB-LEASE EXTENSION AND AMENDMENT AGREEMENT (“Agreement”) is dated for
reference the 13th day of December, 2006,
BETWEEN:
     DISCOVERY PARKS TRUST, by its trustee Discovery Parks Incorporated
     (the “Landlord”)
AND:
     GLOBE LABORATORIES INC.
     (the “Tenant”)
WITNESSES THAT WHEREAS:
A. Pursuant to a Sub-Lease dated June 23, 2000 (the “Sublease”), the Landlord
leased to the Tenant (as assignee of Chemokine Therapeutics Corp.) the Premises
being Suite 202 and Suite 208 in the Gerald McGavin Building located at 2386
East Mall, University of British Columbia, Vancouver, BC (the “Building”);
B. Pursuant to an Amendment of Lease dated September 1, 2001, the Landlord
leased to the Tenant additional premises being Suite 204 of the Building;
C. Pursuant to a Renewal of Lease dated May 1, 2002, the Term was extended until
July 31, 2003;
D. Pursuant to a Renewal of Lease dated July 17, 2003, the Term was extended
until July 31, 2004;

 



--------------------------------------------------------------------------------



 



E. Pursuant to an Amendment and Extension of Lease dated July 23, 2004, the Term
was extended until July 31, 2005, and the Landlord leased to the Tenant
additional premises being Suite 304 of the Building;
F. Pursuant to an Amendment and Extension of Lease dated January 3, 2005 (the
“Jan 2005 Amendment”), the Term was extended to July 31, 2007, and the Landlord
leased to the Tenant the following additional premises in the Building:
     1. Suite 302 being 1,206 square feet; and
     2. Suite 303 being 1,494 square feet;
and Suite 202 (comprising 1,335 square feet) and Suite 204 (comprising 660
square feet) of the Building were both surrendered by the Tenant to the
Landlord, for a total net additional premises of 705 square feet;
G. Pursuant to the Jan 2005 Amendment, the Tenant also agreed to surrender to
the Landlord its lease of Suite 208 of the Building being the Tenant’s
then-current office space upon relocating its office space to the “Technical
Enterprise Facility 3” (TEF3) building on the University of British Columbia
campus. Pursuant to a Sub-Lease dated May 6, 2005 between the Landlord and
Chemokine Therapeutics (B.C.) Corp. (an affiliate of the Tenant), the Tenant’s
office space was relocated to premises on the fourth floor of the TEF3 building,
and accordingly, the Tenant surrendered to the Landlord its lease of Suite 208
of the Building;
H. Pursuant to an Amendment of Lease dated May 3, 2005, the Landlord leased to
the Tenant additional premises being Suite 305 of the Building;
I. Pursuant to a Sub-lease Amendment Agreement dated March 24, 2006, the
Landlord leased to the Tenant additional premises being Suite 307 of the
Building, for a total Premises of 6301 square feet; and
J. The parties wish to extend the Term of the Sublease for the Premises for an
additional one year term in accordance with the terms and conditions set out
herein.
     NOW THEREFORE FOR GOOD AND VALUABLE CONSIDERATION, the receipt and
sufficiency of which is hereby acknowledged by each of the parties, the parties
covenant and agree each with the other as follows:

2



--------------------------------------------------------------------------------



 



1. Except as otherwise defined herein, all capitalized terms used in this
Agreement shall have the meanings ascribed to them in the Sublease. The term
“Sublease” shall include the Sublease and all amendments and extensions thereto.
2. The Landlord and Tenant acknowledge and agree that the Term of the Sublease
is hereby extended for an additional one year term commencing on August 1, 2007
and expiring on July 31, 2008.
3. The parties agree that the Basic Rent payable for the Premises from and after
August 1, 2007 to July 31, 2008 shall be $19.50 per square foot per annum, being
$122,869.50 per annum and $10,239.13 per month.
4. Except as otherwise modified herein, the Sublease remains in full force and
effect and binding upon the parties.
5. This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
6. This Agreement may be executed in counterparts and, when each party has
executed a counterpart, each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.

3



--------------------------------------------------------------------------------



 



7. This Agreement may be executed by the parties and transmitted by telecopy and
if so executed and transmitted, this Agreement will be for all purposes as
effective as if the parties had delivered and executed an original Agreement.
     IN WITNESS WHEREOF the parties have executed this Agreement as of the date
first above written.
DISCOVERY PARKS TRUST by its trustee
Discovery Park Incorporated

        Per:   /s/ Mark Betteridge      Authorized Signatory      Per:        
Authorized Signatory   

GLOBE LABORATORIES INC.

        Per:   /s/ Hassan Salari      Authorized Signatory      Per:        
Authorized Signatory   

4